                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                           CASE NO. CR18-0278-JCC
10
                                   Plaintiff,                   ORDER
11
                     v.
12
            HECTOR PAYAN-CRUZ, et al.,
13
                                   Defendants.
14

15          This matter comes before the Court on Defendant Kevin Aguilar-Mendoza’s motion to

16 continue trial and the pretrial motions deadline (Dkt. No. 56) and speedy trial waiver (Dkt. No.

17 58). Having thoroughly considered the filings, and based on the facts set forth in Defendant’s

18 motion, the Court FINDS as follows:

19      1. That a failure to grant a continuance would deny counsel the reasonable time necessary

20          for effective preparation, taking into account the exercise of due diligence within the

21          meaning of 18 U.S.C. § 3161(h)(7)(B)(iv), and would result in a miscarriage of justice,

22          18 U.S.C. § 3161(h)(7)(B)(i). This finding is based primarily on defense counsel’s trial

23          schedule in other jurisdictions.

24      2. That this case is sufficiently complex that it is unreasonable to expect adequate

25          preparation for pretrial proceedings or for the trial itself within the time limits established

26          by 18 U.S.C. § 3161(h)(7)(B)(ii).


     ORDER
     CR18-0278-JCC
     PAGE - 1
 1      3. That the ends of justice will be served by ordering a continuance in this case, that a

 2          continuance is necessary to ensure adequate time for effective case preparation, and that

 3          these factors outweigh the best interests of the public and the Defendant in a speedy trial,

 4          within the meaning of 18 U.S.C. § 3161(h)(7)(A).

 5          For these reasons, Defendant’s motion (Dkt. No. 56) is GRANTED. The Court ORDERS

 6 that the trial in this matter be continued to September 23, 2019 at 9:30 a.m. The parties shall file

 7 any pretrial motions no later than August 9, 2019. It is further ORDERED that the time between

 8 the date of this order and the new trial date is excludable time under the Speedy Trial Act, 18
 9 U.S.C. § 3161 et seq.

10          DATED this 5th day of June 2019.




                                                          A
11

12

13
                                                          John C. Coughenour
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0278-JCC
     PAGE - 2
